An application for a rehearing has been filed by both the appellant and the appellee.
We have given consideration to both of these applications, and see no reason to disturb our original decree other than to correct an error in calculating the amount to which the judgment against each of the three defendants should be reduced.
We found that a total of $266.50 in the items claimed to have been paid by plaintiff was prescribed or had not been proved. As the plaintiff only asked for a judgment against each of the defendants for one-fourth of the amount paid by her, the reduction in the amount of the judgment against each defendant should have been one-fourth of said total instead of one-third as was made in our original decree.
It is therefore ordered that our original decree be corrected and the judgment appealed *Page 67 
from is hereby amended by reducing the amount of same in favor of plaintiff and against Henry Hall from $259.68 to $193.06; against Willie Hall from $259.68 to $193.06 and against Katie Hall Dunn from $284.68 to $218.06 and as thus amended said judgment is affirmed; plaintiff and appellee to pay the cost of the appeal, and defendants and appellants to pay all other costs.
Both applications for a rehearing are hereby overruled.